IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

TUESDAY S. BANNER,

Plaintiff,
v. | Civ. No. 14-691-LPS
GENELLE FLETCHER, |
Defendant.

 

Tuesday S. Banner, New Castle, Delaware, Pro Se Plaintiff.

Carla Anne Kingery Jarosz, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Counsel for Defendant.

MEMORANDUM OPINION

February 14, 2020
Wilmington, Delaware
walle

ST U.S. District Judge:
I. INTRODUCTION

Plaintiff Tuesday S. Banner (“Banner” or “Plaintiff’) proceeds pro se and was granted leave
to proceed in forma pauperis. She filed this action putsuant to 42 U.S.C. § 1983, alleging retaliation
for filing an anti-discrimination claim, and has amended several times to allege violations of the
Family Medical Leave Act, 29 U.S.C. § 2601 et seg. (“FMLA”), the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101 ef seg. (“‘ADA”), and Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 20006 ef seq. (“Title VII”). (D.I. 2; D.L 6; D.I. 33) The matter proceeds on the Third Amended
Complaint and the only claims that remain arise under the FMLA. (See D.J. 57; D.I. 58) Pending
is Defendant Genelle Fletcher’s motion for summary judgment, opposed by Plaintiff. (D.I. 92)
For the reasons that follow, the Court will grant the motion.
II. BACKGROUND

The Third Amended Complaint alleges wrongful acts that resulted in the denial of FMLA
leave and the termination of Plaintiff's employment. The matter proceeds on two FMLA claims
against Genelle Fletcher (“Fletcher” or “Defendant”) in her individual capacity.' (See D.I. 57 at V)
All other claims have been dismissed. (See D.I. 57; D.I. 58) Plaintiff claims that: (1) Defendant
violated her rights under the FMLA by denying Plaintiff's recertification request for leave on
December 21, 2012; and (2) her employment was terminated in retaliation for exercising her nghts
under the FMLA. (See zd.)

Plaintiff began her employment with the Delaware Department of Health and Social

Services, Division of the Visually Impaired (““DHSS/DVI”) as an Administrative Assistant J in

 

' Plaintiff's opposition to the instant motion includes references and facts for many of the
previously dismissed harassment and discrimination claims. They are not considered.

1
October 2005 and was employed by DHSS/DVI until her employment was terminated on March 1,
2013. (DL. 94 at 5-6; see also id. at 5) In March 2010, Defendant became Plaintiffs supervisor at
DHSS/DVI. (Id. at 6, 56)

Plaintiff was provided FMLA and short term disability in 2007. (D.I. 97 at 55-57) Plainuff
testified she understood her rights under the FMLA were that she “was able to take leave as needed
for my condition that was.stated in the FMLA leave.” (D.I. 94 at 8) FMLA leave was “about
twelve weeks.” (Id) Plaintiff applied, and was approved for, leave under the FMLA in February
2007 for prenatal care. (Id. at 7,114) In September 2007, she applied for intermittent FMLA leave
to care for her child. (Id. at 10,114) Plaintiff explained that the care “wasn’t a block of time. So
whenever I needed to, whenever my son would get sick, he had doctor appointments, different
appointments I was allowed to submit FMLA for — to care for him.” (Id at 10) The intermittent
FMLA leave was approved. (Id.at 11,114) Plaintiff testified that she recertified her FMLA leave
every year around the same time — around September of every year. (Id. at 11-12) DHSS/DVI
asked Plaintiff to reapply for the FMLA leave to care for her child, and the leave was approved each
time for the years 2008, 2009, 2010, 2011, and 2012. (Id at 11-12, 114) Plaintiff testified that she
has always had FMLA. (Id. at 11)

In 2012-2013, DHSS managers and supervisors tracked employee FMLA leave. (D.I. 97 at
3) According to DHSS Human Resources Manager/ACT Case Administrator Janet Mays (“Mays”),
during this time DHSS used a rolling 12-month period, as permitted by 29 U.S.C. § 825.200(b)(3), to
calculate the 12-month period during which its employees could take FMLA leave. ([d@) Mays
explained, “[e]ssentially, DHSS looks back twelve months to determine FMLA eligibility and then
counts FMLA usage forward from the date FMLA is first designated.” (Id) The 2011 Human

Resources Procedures Manual confirms that the manner of calculation chosen by DHSS is that

2
contemplated by 29 C.F.R. § 825.200(b)(3). (Id. at 3-4) The method of calculation is also
contained in the State of Delaware Human Resources Procedures Manual. (Id. at 34)

In June 2012, Plaintiff applied for intermittent FMLA leave for her own medical condition —
work related stress — and it was approved on June 26, 2012 for “1-2 times every 1-2 months, up to 3
days atatime.” (D.I. 94 at 14, 16, 114,124) Fletcher’s name appeared on the paperwork for June
and each time that Plaintiff subsequently sought FMLA leave. (Id. at 14, 118, 124,138) The last
day Plaintiff worked at DHSS/DVI was September 3, 2012. (id at 5) Plaintiff testified that she
came in to work on September 4, 2012 to turn in her paperwork from her physician who “took [her]
out of work” from September 4, 2012 to October 5, 2012 to return on October 8, 2012. (Id at 5,
133)

On October 2, 2012, Plaintiff applied for block FMLA leave for herself beginning on
September 4, 2012 for the same condition for which she had sought intermittent FMLA leave in
June 2012. (Id. at 114, 118-23; compare 120 at J 4 to 124 at ] 4) DHSS/DVI approved the leave
and noted: “FMLA [d]esignated for continuous leave from 9/4/12 through 12/5/12 until available
FMLA hours have been used. Intermittent approved at the rate of 1-2 times every 1-2 months for
up to 3 days ata time.” (Id. at 118) The notice stated, “Because the leave you need will be
unscheduled, it is not possible to provide hours, days, or weeks that will be counted against your
FMLA entitlement at this time. You have the right to request this information once in a 30-day
period (if leave was taken in the 30-day period.)” (Jd. at 118) Plaintiff testified that she understood
she was authorized for block FMLA leave that was approved from September 4, 2012 until
December 5, 2012. (id at 17) Plaintiff was also approved for short term disability through
DHSS/DVI’s short term disability provider, The Hartford. (Id at 128-32) The short term

disability was approved from October 4, 2012 through November 13, 2012. (Id. at 132)

3
On December 4, 2012, Plaintiff provided DHSS/DVI with a physician’s note. (Id. at 134)
The note states that Plaintiff “should be off from work/school from 12/4/12 to — and return on
has follow up app 12/11.” (Id at 134) Plaintiff did not provide DHSS/DVI with an updated
doctor’s note following the scheduled December 11, 2012 appointment. (Id. at 58)

On December 13, 2012, Defendant notified Plaintiff via certified mail that, because she had
been continuously absent from work since September 4, 2012, her absence would no longer be
covered by FMLA after November 7, 2012, and that Plaintiffs short term disability claim with The
Hartford continued to remain in a terminated status. (Id. at 78, 135-137) Plaintiff was advised that
her absence as of November 14, 2012 “is considered unauthorized.” (Id at 135) Plaintiff was
advised to return to work on or before December 28, 2012, if she was able todo so. (Id) Plaintiff
was further advised that if she was unable to return to work, she had the option of: (1) obtaining
approval from The Hartford for additional short term disability; (2) obtaining written approval from
DHSS/DVI for a leave of absence without pay; or (3) resigning her employment. (Id. at 135-37)
On December 13, 2012, The Hartford wrote to Plaintiff advising her that she had not submitted
proof of an ongoing disability and that short term disability benefits were not payable to her after
November 13, 2012. (Id. at 143-45)

On December 21, 2012, Plaintiff submitted a recertification for FMLA leave requesting leave
beginning December 6, 2012 and ending March 7, 2013. (Id. at 138-42) On December 24, 2012,
the request was denied because Plaintiff had exhausted her “available FMLA leave entitlement in the
applicable 12-month period.” (Id. at 78-79, 83, 138, 178-79) On the same day, Defendant wrote to
Plaintiff and reiterated that Plaintiff had exhausted all her FMLA time, noting that Plaintiff had been
continuously absent from work since September 4, 2012. (id. at 178-79) Plaintiff's 2012 annual

leave report confirms Plaintiffs continued absence from work. (Id. at 173-77) The annual leave

4
report reflects that Plaintiff's absences after November 14, 2012 through December 31, 2012 were
not reported as FMLA leave but as leave of absence without pay. (Id)

On December 27, 2012, Plaintiff emailed DVI human resources representative Alice Clark
(“Clark”) to complain about Defendant, and Clark responded that while numerous messages had
been left for Plaintiff, it was not until December 27, 2012 that she first responded. (Id. at 156,
MERB June 28, 2015 decision) Clark advised Plaintiff that she had received notification that
Plaintiff's FMLA benefits expired on November 7, 2012, her short term disability had been
terminated by The Hartford, and, therefore, Plaintiff was required to return to work on December
28,2012. (Id) Plaintiff responded later that day that she had been on approved FMLA leave since
September 4 and questioned how she could have used up all her FMLA hours. (Id at 157) Clark
replied in a December 28, 2012 email that “the FMLA hours [Plaintiff] used for her son, as well as
the hours used for herself, all came from the same annual allotment of FMLA protected hours.”
(Id)

Plaintiff did not report to DVI to return to work on December 28, 2012. (Id) Nor did she
exercise any of the options offered in the December 13, 2012 letter. (Id. at 63-64, 85-86) Plaintiff
testified that she did not seek written approval for a leave of absence since, at the time, she was in
the short term disability process and waiting for The Hartford to make a decision on her short term

disability.’ (Id. at 30-33, 82)

 

? On January 4, 2013, The Hartford wrote to Plaintiff that her claim had been closed, she had not
met the criteria for short term disability benefits, and no benefits were payable to her beyond
November 13, 2012. (Id at 147-48) Plaintiff appealed this decision, and her appeal was denied on
January 3, 2013. (id at 147) Plaintiff appealed the January 3, 2013 determination on April 6, 2013,
by which time her employment had been terminated. (Id. at 95-96) She prevailed and received
retroactive short term disability benefits from The Hartford from November 14, 2012 through
February 28, 2013. (See D.I. 94 at 158, MERB June 28, 2016 decision) On January 3, 2020, long
after the time for Plaintiff to file a sur-reply (had she sought leave to do so), Plaintiff filed

5
On January 9, 2013, DVI Director Robert Doyle (“Doyle”) advised Plaintiff that he was
ptoposing her dismissal from DHSS/DVI because she had not returned to work following
expitation of her FMLA and short term disability, she had exhausted all her leave, failed to follow
supervisory directives, and failed to return to work as directed. (Id at 150-51) Doyle advised
Plaintiff that she could request a pre-termination hearing, and Plaintiff did. (Id at 44, 151)

Plaintiff did not attend the hearing but instead provided documentation of a dual power of attorney
and was represented by her religious advisor and her father. (Id. at 44, 66-67) On March 1, 2013,
DHSS Secretary Rita Landgraf (“Landgraf”) notified Plaintiff that she had reviewed Doyle’s
recommendation and concluded Plaintiff's dismissal was appropriate because Plaintiff was notified
that her absences were not covered by FMLA or short term disability, yet she remained out of work.
(Id. at 44-45)

On April 11, 2013, Plaintiff appealed the termination of her employment to the Merit
Employee Relations Board (“MERB”). (Id. at 152) Following an evidentiary hearing, MERB
upheld the decision to terminate Plaintiff's employment. (Id. at 153-61) It found that Plaintiff was
informed that her leave was unauthorized, she was given options to return to work, remained on
unauthorized leave, and failed to return to work on December 28, 2012, despite a clear directive
from her employer to do so. (Id. at 160) Plaintiff appealed the MERB’s decision to the Superior
Court for the State of Delaware. (Id at 62) On appeal, Plaintiff argued that her employment status
was protected by short term disability. (Id. at 169-70) The Superior Court affirmed the MERB
decision. (IZ) The Superior Court found that the MERB’s valid disciplinary-related reason

supported termination of Plaintiffs employment because she failed to report to work and to

 

documents she had previously submitted for continued short term disability benefits. (See D.1. 99;
D.I. 99-1 at 1-4; D.I. 99-3 at 1-3)
communicate with her employer regarding her employment status. ({d) Plaintiff appealed the
decision to the Delaware Supreme Court, which summarily affirmed the judgment of the Superior
Court. (Id. at 171-72) In the meantime, Plaintiff sought, and was ultimately awarded,
unemployment compensation. (D.I. 97 at 71-103)

Ill. LEGAL STANDARDS

A grant of summary judgment is appropriate where “the pleadings, the discovery and
disclosure materials on file, and any affidavits show that there is no genuine issue as to any material
fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c)(2). The
moving party bears the burden of demonstrating the absence of a genuine issue of material fact. See
Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 0.10 (1986). If the moving
party has carried its burden, the nonmovant must then “come forward with ‘specific facts showing
that there is a genuine issue for trial.” Id at 587 (quoting Fed. R. Civ. P. 56(e)).

In reviewing a motion for summary judgment, the Court must “draw all reasonable
inferences in favor of the nonmoving party, and it may not make credibility determinations or weigh
the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). If the Court can
determine that “there is no genuine issue as to any material fact” and that the movant is entitled to
judgment as a matter of law, summary judgment is appropriate. See Hill ». City of Scranton, 411 F.3d
118, 125 (3d Cir. 2005).

To defeat a motion for summary judgment, the non-moving party must “do more than
simply show that there is some metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at
586; see also Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005) (stating party opposing
summary judgment “must present more than just bare assertions, conclusory allegations or

suspicions to show the existence of a genuine issue”) (internal quotation marks omitted).

7
Moreover, the “mere existence of some alleged factual dispute between the parties will not defeat an
otherwise properly supported motion for summary judgment;” a factual dispute is genuine only
where “the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
Anderson v. Liberty Lobby, Inc. 477 U.S. 242, 247-48 (1986).
IV. DISCUSSION

A. FMLA and Short Term Disability Benefits

FMLA leave and short term disability benefits are not one and the same. The Hartford, not
DHSS/DVI, managed Plaintiff's short term disability benefits. The Hartford initially approved
Plaintiff for short term disability but later determined that, as of January 4, 2013, Plaintiff no longer
met the criteria for short term benefits; it closed Plaintiffs claim. Plaintiff's employment was
terminated on March 1, 2013. She did not appeal the denial of the short term benefits until April
2013, and the record does not reflect that DHSS/DVI or any of its employees were aware of
Plaintiff's appeal. Plaintiff prevailed on appeal and received retroactive short term disability
benefits from The Hartford from November 14, 2012 through February 28, 2013.

B. FMLA Interference

Defendant moves for summary judgment on the grounds that she did not interfere with
Plaintiffs rights under the FMLA because Plaintiff had already exhausted all FMLA leave available
to her when she made the December 21, 2012 request to continue FMLA leave. Plaintiff responds
that Defendant failed to comply with the notice requirements of 29 U.S.C. § 2617 and 29 C.F.R.
§§ 825.300(b) and (c) and miscalculated her amount leave, in violation of 29 C.-F.R. J 825.200(d)(1)
and (e).

“An interference action is not about discrimination; it is only about whether the employer

provided the employee with the entitlement guaranteed by the FMLA.” Calkson v. City of

8
Philadelphia, 430 F.3d 117, 119-20 (3d Cir. 2005). To withstand summary judgment, Plaintiff need
only point to record evidence that suggests that she was “entitled to a benefit under the FMLA that
h[er] employer withheld.” Duncan v. Chester Cty. Hospital, 677 F. App’x 58, 61 (3d Cir. 2017).

The FMLA provides eligible employees the right to take up to twelve-weeks of leave in any
twelve-month period if a “serious health condition ... makes the employee unable to perform the
functions of the position.” 29 U.S.C. § 2612(a)(1)(D). The statutory framework provides that an
employer may not interfere with or otherwise deny the exercise of the rights provided by the FMLA.
29 U.S.C. § 2615(a)(1).

To make a claim of interference under the FMLA, a plaintiff must establish:

(1) he or she was an eligible employee under the FMLA; (2) the defendant

was an employer subject to the FMLA’s requirements; (3) the plaintiff was

entitled to FMLA leave; (4) the plaintiff gave notice to the defendant of his

or her intention to take FMLA leave; and (5) the plaintiff was denied benefits

to which he or she was entitled under the FMLA.
Ross v. Gilbuly, 755 F.3d 185, 191-92 (3d Cir. 2014) (citations omitted); see also Egan v. Delaware River
Port Auth., 851 F.3d 263, 270 (3d Cir. 2017) (“The right could be interfered with by, for example,
prohibiting the individual who has such a condition from being permitted to take such leave or by
requiring the person to engage in significant work while on FMLA leave.”). “[I]nterference includes
‘not only refusing to authorize FMLA leave, but discouraging an employee from using such leave.”
Grosso v. Fed, Express Corp., 467 F. Supp. 2d 449, 463-64 (E.D. Pa. 2006) (quoting 29 C.F.R.
§ 825.220(b)). The statutory scheme does not, however, provide protection against termination for
a reason other than interference. See Sarnowski v. Air Brooke Limousine, Inc., 510 F.3d 398, 403 3d
Cir. 2007) (noting that if employer could prove it terminated plaintiff for reasons other than his

intention to exercise his FMLA rights, then plaintiff could not prevail).

At issue is whether Plaintiff was denied benefits to which she was entitled under the FMLA.
1 Notice

“The FMLA requires employers to provide employees with both general and individual
notice about the FMLA.” Lapyan v. Corinthian Colleges Inc. 761 F.3d 314, 318 3d Cir. 2014). Once
an employer is made aware that an employee is taking FMLA-qualifying leave, the employer must
provide the employee with written notice that details: (1) the employee’s eligibility for FMLA leave
as set forth in § 825.110 that defines an eligible employee; (2) whether the employee’s leave will be
designated as FMLA leave; (3) the employee’s obligations under the FMLA and any consequences
for not meeting them; and (4) the specific amount of leave that will be counted against the
employee’s 12-week FMLA leave allotment. Id. (citing 29 C.F.R. § 825.300). All FMLA absences
for the same reason ate considered a single leave and employee eligibility as to that reason for leave
does not change during the applicable 12-month period. 29 C.F.R. § 825.300(b)(1). Eligibility
notification may be oral or wiitten. (Id)

Section 825.300(c), “rights and responsibilities notice,” provides that an employer shall
provide written notice detailing the specific expectations and obligations of the employee and
explaining any consequences of a failure to meet these obligations. (Id. at § 825.300(c)(1)) The
notice shall be provided to the employee each time the eligibility notice is provided under
§ 825.300(b).

Plaintiff argues that Defendant violated §§ 825.300(b) and (c) because, when she was
approved for continuous leave, she was not notified within five days that there had been a change in
her available leave. (D.I. 95 at 13-14) Plaintiff's reliance on § 825.300(b) and (c) is misplaced.
The record evidence indicates that Plaintiff sought FMLA leave for work related stress in June 2012.
She sought FMLA leave for the same condition in her October and December requests. As

discussed above, the notice requirement is triggered “at the commencement of the first instance of

10
leave for each FMLA-qualifying reason in the applicable 12-month period,” 29 C.F.R. §
825.300(b)(1), and “[ajll FMLA absences for the same qualifying reason are considered a single leave
and employee eligibility as to that reason for leave does not change during the applicable 12-month
period,” zd. Plaintiff's requests for FMLA leave made in October and December 2012 are based on
the same condition for which she sought FMLA leave in June 2012. Because Defendant notified
Plaintiff that she was eligible for FMLA leave on June 26, 2012, Defendant was not required to
provide her additional FMLA eligibility notice for subsequent absences related to the same
qualifying reason for the following twelve-month period. See DeVoss v, Southwest Airlines Co., 903
F.3d 487, 491 (5™ Cir. 2018). Because all events from September 2012 through March 2013 were
within this period, written notification was not required under §§ 825.300 (b) and (c). See Campbell v.
Jefferson Univ. Physicians, 22 F. Supp. 3d 478, 485-486 (E.D. Pa. 2014).
2. Amount of Leave

Under 29 C.F.R. § 825.200(d), an employer may choose one of four methods for calculating
the twelve-month period during which its employees are entitled to twelve weeks of leave. The
four methods are (1) the calendar year; (2) any fixed twelve-month leave year; (3) a twelve-month
period measured forward from the date any employee takes her first FMLA leave; or (4) a twelve
month period measured backward from the date an employee uses any leave. See 29 C.F.R.§
825.200(b). Together, 29 C.F.R. § 825.200(d)() and (e) provide that if an employer does not select
one of the four methods for calculating the twelve-month leave entitlement period listed in 29
C.F.R. § 825.200(6), then the option that provides the most beneficial outcome for the employee will
be used.

Plaintiff argues Defendant used an incorrect method in finding she was ineligible for FMLA

leave recertification on December 21, 2012. (D.I.95 at 10) Plaintiff also contends that she was

11
not informed of the method upon which her 12-month period calculation was based. In her
oppositions to summary judgment Plaintiff first posits that the recertification (e., calculation) date is
October 1 (in her reply brief) and then indicates the date is October 31 (in her sur-reply brief) but
provides no evidence or affidavit to support either claim. Using her “new certification date(s),”
Plaintiff argues that the 12-month period for calculation of FMLA leave commenced on October 1,
2012 and, therefore, she had three to four weeks of available leave when she asked for recertification
on December 21, 2012. Plaintiffs unsupported statements are contrary to her deposition testimony
— when she testified that it was around September that the FMLA calculations began and — do not
create a genuine dispute of material fact.

Plaintiff also takes the position that Defendant failed to provide her the optional rights and
responsibilities notice when she requested the FMLA leave continuation and, as a result, she is
permitted to choose the method of calculation of her eligible 12-month period under 29 C.F.R.

§§ 825.200(d)(1) and (e). The regulations say no such thing. Rather, § 825.200(d) provides that if
an employer fails to select one of the available options for measuring the 12-month period for the
leave entitlements, then the option that provides the “most beneficial outcome” for the employee
will be used. The undisputed evidence is that DHSS/DVI calculated FMLA entitlement leave
under 29 C.F.R. § 825.200(b)(3); that is, the 12-month period measured forward from the date an
employee takes her first FMLA leave. (See D.I. 97 at 3-4)

The record reflects that Plaintiff's intermittent absence coupled with continual absence
beginning September 4, 2012, for the “same qualifying reason” (Z¢., work related stress), resulted in
exhaustion of FMLA leave and, on December 13, 2012, she was notified that her absence from
work would not be covered by FMLA after November 7, 2012. By mid-November, Plaintiff had

exhausted the twelve weeks of FMLA leave to which she was entitled. Notably, even when not

12
counting the intermittent leave approved in June 2012, it is undisputed that Plaintiff remained
continually absent from work from September 4, 2012 until March 1, 2013 — that is, some 25 weeks,
long past the allowable twelve weeks of FMLA leave.

Plaintiff was not entitled to FMLA benefits at the time of her request on December 21,
2012. She had exhausted her FMLA leave by that date, and her leave remained exhausted when her
employment terminated. The undisputed fact that Plaintiff was terminated from her position after
she exhausted her FMLA leave does not provide a basis for a claim of FMLA interference. See
Panio v. Palmer Dialysis Center, 2003 WL 1818990, at *6 (E.D. Pa. Apr. 7, 2003) (“Because [plaintiff]
was not eligible for FMLA leave at the time her employment was terminated, she cannot establish an
interference claim under the FMLA.”).

Plaintiff has failed to meet her burden to show she was denied FMLA benefits to which she
was entitled when she requested them in December 2012. She exhausted her benefits, had no leave
available to her and, therefore, cannot prevail on a FMLA interference claim based on denial of her
additional leave. Accordingly, the Court will grant Defendant’s motion for summary judgment on
the FMLA interference claim.

C. Retaliation

Defendant moves for summary judgment to the extent Plaintiff asserts the termination of
her employment was an act of retaliation. Defendant argues that summary judgment is appropriate
because Plaintiffs employment was terminated when she did not come to work, her absence was
not authorized, and she did not communicate with DHSS/DVI regarding her absence.

Plaintiff responds that the adverse employment action was that she was terminated and the
causal link to the FMLA violation was that Defendant’s recommendation for termination was based

upon the unauthorized absences Defendant levied against Plaintiff after stripping Plaintiff of FMLA

13
coverage for that petiod. She contends that “by the mere nature of the retaliation statute, if the
termination was predicated upon the violation of FMLA then the termination becomes the fruit of
the poisonous tree, thus it too is invalid.” (D.I. 95 at 18) Plaintiff rests her position of unjust
termination upon the fact that she was awarded unemployment insurance benefits, her employment
was terminated for being in an unauthorized absence status while paying her for the same period of
authorized time but refusing to rehire her, her termination stemmed from her medical condition for
which she was being treated, and the MERB did not allow Plaintiff to present testimony from her
ptimary care physician regarding the severity of disability. (Id. at 19)

Plaintiff's FMLA retaliation claim is subject to the burden-shifting framework set out in
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See also Neidigh v. Select Specialty Hospital-
McKeesport, 664 F. App’x 217, 220 (3d Cir. 2016) (applying burden-shifting standards to FMLA
retaliation claims); Lichtenstein v. University of Pittsburgh Med. Ctr. 691 F.3d 294, 302 (3d Cir. 2012)
(“Because FMLA retaliation claims require proof of the employer’s retaliatory intent, courts have
assessed these claims through the lens of employment discrimination law.”); Parker ». Verizon
Pennsylvania, Inc., 309 F. App’x 551, 555 (3d Cir. 2009) (“We apply the familiar burden-shifting
framework set forth in McDonnedl Douglas Corp. v. Green... to... retaliation claims under the...
FMLA.”).

To establish a prima facie case for retaliation under the FMLA, Plaintiff must show that:

(1) she is protected under the FMLA; (2) she suffered an adverse employment action; and (3) a
causal relationship exists between the decision to terminate her and the exercise of FMLA rights.
Conoshenti v. Public Serv. Elec. C Gas Co., 364 F.3d 135, 146 (3d Cir. 2004). Once a plaintiff makes a
prima facie showing, “the burden shifts to the employer to provide a legitimate non-retaliatory

reason for its conduct.” Carvatho-Grevious v. Delaware State Univ. 851 F.3d 249, 257 (3d Cir. 2017).

14
If the employer succeeds on this point, then “the burden shifts back to the plaintiff ‘to convince the
factfinder both that the employer's proffered explanation was false . . . and that retaliation [or the
protected trait] was the real reason for the adverse employment action.” Id. (citing Moore v. City of
Philadelphia, 461 F.3d 331, 342 (3d Cir. 2006)). Although the burden of production shifts under this
analysis, the burden of proof always stays with the plaintiff. See Fuentes v. Perskie, 32 F.3d 759, 763
(3d Cir. 1994).

If Defendant meets her burden to show a non-discriminatory or non-retaliatory reason for
termination, Plaintiff must then “point to some evidence, direct or circumstantial, from which a
factfinder could reasonably either (1) disbelieve the employer’s articulated legitimate reasons; or
(2) believe that an invidious [] reason was more likely than not a motivating or determinative cause
of the employer’s action.” Fuentes, 32 F.3d at 764; see also Fakete v. Aetna, Inc., 308 F.3d 335, 339 (d
Cir. 2002). In discrediting Defendant’s proffered reason, Plaintiff cannot simply show that
Defendant’s decision was wrong or ill-conceived. See May ». PNC Bank, __F. Supp. 3d__, 2020 WL
370043, at *5 (E.D. Pa. Jan. 22, 2020). Plaintiff must show that there is a genuine dispute as to
whether retaliation motivated the defendant’s actions. See Fuentes, 32 F.3d at 765. The relevant
inquiry is the perception of the decision-maker, not Plaintiff's view of her own performance. See
Billet ». CIGNA Corp., 940 F.2d 812, 825 (3d Cir. 1991); see also Ezold v. Wolf, Block, Schorr & Sols-
Cohen, 983 F.2d 509 (3d Cir. 1992) (pretext turns on qualifications and criteria identified by
employer, not categories plaintiff considers important).

The requirement that an employee “take” FMLA leave is the invocation of FMLA rights, not
actual commencement of leave. See Erdman v. Nationwide Ins. Co., 582 F.3d 500, 509 (4d Cir. 2009).
“The main factors in determining a causal link between a protected activity and an adverse

employment action are timing and a pattern of antagonism ....” White v. School Dist. of Philadelphia,

15
2008 WL 2502137, at *7 (E_D. Pa. June 19, 2008), aff'd, 326 F. App’x 102 (3d Cir. 2009). After the
plaintiff has made a prima facie case, the burden shifts to the defendant to articulate a legitimate,
nondiscriminatory reason for the adverse employment action. If the defendant carries that burden,
the burden shifts back to the plaintiff to prove that the legitimate reasons were not the defendant’s
true reasons but, instead, were pretextual.

Plaintiff has not presented a prima facie case of retaliation. Plaintiff used FMLA leave for
years without issue and over two months passed following exhaustion of her FMLA leave and the
termination of her employment. See Ward v. Ingersoll-Rand Co., 688 F. App’x 104, 111 Gd Cir. 2017)
(greater than two-month timespan by itself does not support casual inference).

Additionally, even assuming Plaintiff has presented a prima facie case of retaliation under the
FMLA, Defendant has proffered legitimate, non-retaliatory reasons for its adverse employment
action. Plaintiff did not follow her employer’s directive to return to work or its other directives of
what to do if she was unable to return to work. The record indicates that since 2007 Plaintiff
requested and was given FMLA leave on a yearly basis. In 2012, Plaintiff sought FMLA leave on
three occasions for the “same qualifying condition;” it was granted on two occasions and, when
Plaintiff had exhausted her twelve weeks of FMLA leave, she was notified twice by letter and once
by email (on December 13, 24, and 28, 2012) and given options on how to proceed: (1) obtain
approval from The Hartford for additional short term disability; (2) obtain waitten approval from
DHSS/DVI for a leave of absence without pay; (3) resign her employment; or (4) return to work on
December 28, 2012, if she was able to do so.

Plaintiff did not avail herself of any of the offered options. Instead, she submitted a
recertification for FMLA leave even though she had exhausted the allowable twelve weeks and did

not return to work. Plaintiff testified that she did not seek approval for a leave of absence because

16
at the time she was in the short term disability process and waiting for The Hartford to make a
decision on her short term disability. On January 4, 2013, The Hartford denied Plaintiff's claim for
short term disability benefits; also, the DVI Director recommended Plaintiff's dismissal from
DHSS/DVI because she had not returned to work following expiration of her FMLA and short
term disability, she had exhausted all her leave, failed to follow supervisory directives, and failed to
return to work as directed. On March 1, 2013, the DHSS Secretary notified Plaintiff her
employment was terminated because her absences were not covered by FMLA or short term
disability, yet she still remained out of work. Plaintiff appealed The Hartford’s denial of short term
disability on April 6, 2013, approximately one month after Plaintiff's employment had been
terminated. Nothing in the record indicates that Defendant was aware Plaintiff intended to appeal
the denial prior to the March 1, 2013 termination date.

Nor does the record contain evidence of pretext. As noted, Plaintiff sought and was
provided FMLA leave every year since 2007. Her June and October 2012 requests were also
allowed. It was not until after she exhausted her allowable twelve weeks leave that she was denied
FMLA leave. Notably, even after she exhausted her leave, she was provided with options to protect
her employment. Again, however, the record reflects that Plaintiff did not avail herself of those
options.

No reasonable jury could find for Plaintiff on the retaliation claim or that her termination
was pretextual. Defendant proffered a legitimate, nondiscriminatory reason for the adverse
employment action. The decision to terminate Plaintiffs employment was based upon her failure
to return to work or to exercise the options available to her if she was unable to return to work.

Therefore, the Court will grant Defendant’s motion for summary judgment on the retaliation claim.

17
Vv. CONCLUSION

For the above reasons, the Court will grant Defendant’s motion for summary judgment.’

(D.I. 92)
An appropriate Order will be entered.

 

> Because summary judgment is appropriate on other grounds, the issue of claim preclusion is not
addressed other than to note that during the initial MERB proceedings, the main issue addressed
was that Plaintiff was terminated only for failing to return to work. (D.I. 94 at 66)

18
